Case 1:20-cv-23631-AMC Document 1 Entered on FLSD Docket 08/31/2020 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  PRISCILA ELEN DE SOUZA LIMA, as Personal
  Representative of the Estate of AILTON CESAR       CASE NO. ___________________
  JUNIOR ALVES DA SILVA, deceased,
                                                     LOWER CASE NO. 2018-039581-CA-01
  BÁRBARA CALAZANS MONTEIRO, as
  Personal Representative of the Estate of ANANIAS
  ALOI CASTRO MONTEIRO, deceased,

  GIRLENE CAMPINHO AZEVEDO
  DOMINGUES, as Personal Representative of the
  Estate of BRUNO RANGEL DOMINGUES,
  deceased,

  ARIADINY PATRICYA WEBER, as Personal
  Representative of the Estate of EMERSON FABIO
  DIDOMENICO, deceased,

  PATRÍCIA LUANA GROZA DA SILVA
  GIMENEZ, as Personal Representative of the
  Estate of GUILHERME GIMENEZ DE SOUZA,
  deceased,

  VALDÉCIA BORGES DE MORAIS PAIVA, as
  Personal Representative of the Estate of JOSE
  GILDEIXON CLEMENTE DE PAIVA, deceased,

  AQUINOAN DE SOUSA CARVALHO, as
  Personal Representative of the Estate of LUCAS
  GOMES DA SILVA, deceased,

  HÉLIO HERMITO ZAMPIER NETO,

  ULRIKE OHLWEILER, as Personal
  Representative of the Estate of ANDERSON
  RODRIGUES PAIXAO DE ARAUJO, deceased,

  DAIELLI FAUSTINO KEMITC DA SILVA, as
  Personal Representative of the Estate of
  MATHEUS BITENCOURT DA SILVA, deceased,

  GRAZIELE DE AQUINO ALVES VIEIRA, as
  Personal Representative of the Estate of TIAGO
  DA ROCHA VIEIRA ALVES, deceased,



  EAST\176106967.1
Case 1:20-cv-23631-AMC Document 1 Entered on FLSD Docket 08/31/2020 Page 2 of 17




  JAKSON RAGNAR FOLLMANN,
  SUELLEN NERY DOS SANTOS, as Personal
  Representative of the Estate of MARCELO
  AUGUSTO MATHIAS DA SILVA, deceased,

  ROSÂNGELA MARIA DOS SANTOS SILVA
  LOUREIRO, as Personal Representative of the
  Estate of CLEBER SANTANA LOUREIRO,
  deceased,

  SUSANA RIBAS PEREIRA DE JESUS, as
  Personal Representative of the Estate of WILLIAN
  THIEGO DE JESUS, deceased,

  ALINE PENTEADO PEREIRA MACHADO, as
  Personal Representative of the Estate of FILIPE
  JOSE MACHADO, deceased,

  VENELANDA DUMKE, as Personal
  Representative of the Estate of ANDERSON
  ROBERTO MARTINS, deceased,

  LETÍCIA DOS ANJOS GABRIEL, as Personal
  Representative of the Estate of MARCOS DANILO
  PADILHA, deceased,

  PAULINHO GOBBATO, as Personal
  Representative of the Estate of RAFAEL CORREA
  GOBBATO, deceased,

  LUIZ MAURO GROHS, as Personal
  Representative of the Estate of LUIZ FELIPE
  GROHS, deceased,

  AJUSSARA ENRISCO, as Personal Representative
  of the Estate of RAFAEL VALMORBIDA,

  GRACIELA MISSEL, as Personal Representative
  of the Estate of MARCIO BESTENE KOURY,
  deceased,

  ILKA APARECIDA LABES PEIXOTO, as
  Personal Representative of the Estate of DELFIM
  PADUA PEIXOTO, deceased,



                                                2

  EAST\176106967.1
Case 1:20-cv-23631-AMC Document 1 Entered on FLSD Docket 08/31/2020 Page 3 of 17




  SANDRA JACQUELINE MADRID LUCAS
  CASTILLO, as Personal Representative of the
  Estate of ANDERSON DONIZETI LUCAS,
  deceased,

  DICLEIA JOHANN DE JESUS, as Personal
  Representative of the Estate of SERGIO LUIZ
  FERREIRA DE JESUS, deceased,

  AMANDA DOS SANTOS MACHADO, as
  Personal Representative of the Estate of DENER
  ASSUNCAO BRAZ, deceased,

  ALAN RUSCHEL,

  ANA CLAUDIA SEVERO, as Personal
  Representative of the Estate of EDUARDO LUIS
  PREUSS, deceased,

  FABIENNE BELLE, as Personal Representative of
  the Estate of LUIS CESAR MARTINS CUNHA,
  deceased,

  EZIQUIELA CALDERON GALIOTTO, as
  Personal Representative of the Estate of GELSON
  GALIOTTO, deceased,

  CRISTIANI VICENTINI, as Personal
  Representative of the Estate of RENAN CARLOS
  AGNOLIN, deceased,

  FERNANDA AMORIM DE ABREU, as Personal
  Representative of the Estate of ARTHUR
  BRASILIANO MAIA, deceased,

  MAURI ANTONIO DA SILVA, as Personal
  Representative of the Estate of BRUNO MAURI
  DA SILVA, deceased,

  ADRIANA DE OLIVEIRA SAROLI, as Personal
  Representative of the Estate of LUIZ CARLOS
  SAROLI, deceased,

  SUELI SALETE DE CASTRO, as Personal
  Representative of the Estate of EDUARDO DE
  CASTRO, deceased,

                                                3

  EAST\176106967.1
Case 1:20-cv-23631-AMC Document 1 Entered on FLSD Docket 08/31/2020 Page 4 of 17




  XIMENA SUAREZ OTTERBURG,

  RAQUEL DONAIDE CORONEL BENAGAS, as
  Personal Representative of the Estate of
  GUSTAVO FELICIANO ENCINA NUNEZ,
  deceased,

  ELIZETH ANDREINA SANDOBAL
  GONZALEZ, as Personal Representative of the
  Estate of ANGEL EDUARDO LUGO UGAS,
  deceased,

  OVIEDO VON BORRIES CABALLERO, as
  Personal Representative of the Estate of SISY
  GABRIELA ARIAS PARAVICINY, deceased,

  EDWIN TUMIRI CHOQUE,

  PAMELA JUSTINIANO PEDRAZA as Personal
  Representative of the Estate of ROMMEL DAVID
  VACAFLORES TERRAZAS, deceased,

  FLORA TARQUI AVILA as Personal
  Representative of the Estate of ALEX RICHARD
  QUISPE GARCIA, deceased,

  LUCAS CASAGRANDE DAL BELLO as Personal
  Representative of the Estate of MAURO LUIZ
  DAL BELLO, deceased,

                 Plaintiffs,

  v.

  LINEA AEREA MERIDA INTERNACIONAL DE
  AVIACION d/b/a LAMIA CORPORATION
  S.R.L., a foreign corporation, KITE AIR
  CORPORATION LTD., a foreign corporation,
  MARCO ANTONIO ROCHA VENEGAS,
  RICARDO ALBERTO ALBACETE VIDAL, AON
  UK LIMITED, a foreign corporation, BISA
  SEGUROS Y REASEGUROS, S.A., a foreign
  corporation, TOKIO MARINE KILN
  SYNDICATES LIMITED, a foreign corporation,
  and JOHN DOES 1-25, foreign corporations,

                 Defendants.
                                                  4

  EAST\176106967.1
Case 1:20-cv-23631-AMC Document 1 Entered on FLSD Docket 08/31/2020 Page 5 of 17




  __________________________________/


       PUTATIVE DEFENDANT TOKIO MARINE KILN SYNDICATES LIMITED’S
                          NOTICE OF REMOVAL

            Putative Defendant TOKIO MARINE KILN SYNDICATES LIMITED (“Tokio Marine

  Kiln”),1 by and through its undersigned attorneys and pursuant to 28 U.S.C. §§1441 and 1446,

  hereby gives notice of the removal to this Court of the case styled PRISCILA ELEN DE SOUZA

  LIMA, et al v. LINEA AEREA MERIDA INTERNACIONAL DE AVIACION, et al., filed in the

  Circuit Court of the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida, Case No.

  2018-039581-CA-01 (the “State Court Case”). As grounds for this removal, Tokio Marine Kiln

  states:

  I.        FACTUAL BACKGROUND

            The State Court Case arose out of the November 28, 2016 crash of LaMia Flight 2933

  (“Flight 2933”), which originated in Santa Cruz, Bolivia, with the ultimate destination of

  Rionegro, Colombia. Flight 2933 was carrying the Brazilian Chapecoense soccer team. The plane

  descended into the mountainous region near Medellin, Colombia, where it crashed, killing 71

  individuals and injuring 6 others on board. Flight 2933 was allegedly operated by Defendant

  LaMia. Plaintiffs represent 43 of the individuals who were injured or killed in the accident.

            Plaintiffs filed their original Complaint in the State Court Case on November 27, 2018



  1
          Tokio Marine Kiln avers that this Court lacks personal jurisdiction over Tokio Marine Kiln.
  Tokio Marine Kiln files this Notice of Removal without waiver and with express reservation of all
  jurisdictional defenses and objections, and appears specially and for the expressly limited purpose
  of filing this Notice. Tokio Marine Kiln is also not waiving but expressly preserving all other
  jurisdictional defenses including but not limited to the right to arbitration of any and all claims
  alleged to derive from the insurance policy issued to Defendant LaMia, and that in all claims
  arising out of the Montreal Convention, discussed, infra, transportation by air may only be brought
  in the forums specified in Article 33 of the Convention.

                                                  5

  EAST\176106967.1
Case 1:20-cv-23631-AMC Document 1 Entered on FLSD Docket 08/31/2020 Page 6 of 17




  against LINEA AEREA MERIDA INTERNACIONAL DE AVIACION d/b/a LAMIA

  CORPORATION S.R.L., a foreign corporation (“LaMia”), KITE AIR CORPORATION LTD.

  (“Kite”), MARCO ANTONIO ROCHA VENEGAS (“Rocha Venegas”), and RICARDO

  ALBERTO ALBACETE VIDAL (“Albacete Vidal”). On or about June 29, 2020, Plaintiffs

  obtained a default against LaMia (“Default”) and on or August 12, 2020, after obtaining the

  Default, Plaintiffs obtained judgments against LaMia, Kite, Rocha Venegas and Albacete Vidal

  (“Judgments”), totaling approximately $844,000,000.00.

         On or about August 11, 2020, Plaintiffs filed a Motion for Leave to File Third Amended

  Complaint (“Motion for Leave”), attaching a proposed Third-Party Complaint, which asserts

  causes of action against three new putative defendants, Tokio Marine Kiln, BISA SEGUROS Y

  REASEGUROS, S.A. (“BISA”), and AON LIMITED UK. (“AON”), together with John Does 1-

  25. Plaintiffs continued to name LaMia, Kite, Rocha Venegas, and Albacete Vidal in the Third

  Amended Complaint. A copy of the Motion for Leave, together with the proposed Third-Party

  Complaint is attached hereto as Exhibit A.

         In their proposed Third Party Complaint, Plaintiffs attempt to make BISA, Tokio Marine

  Kiln and AON liable for the approximately $844,000,000.00 in Judgments and in furtherance

  thereof, Plaintiffs allege that “BISA was the insurance company that provided flight insurance

  covering the subject accident.” Third Party Complaint at ¶ 90. According to Plaintiffs, AON “was

  and is the insurance broker who placed the flight insurance policy covering the subject accident.”

  Id. at ¶ 91. Per Plaintiffs, “Tokio Marine was and is the lead reinsurer subscribed the reinsurance

  policy covering the subject accident.” Id. at ¶ 92. Lastly, John Does 1-25 are alleged to be “entities

  subscribed to the reinsurance policy covering the accident,” included because “Plaintiffs do not

  presently possess a copy of the flight reinsurance policy,” and so the identities of John Does 1-25


                                                    6

  EAST\176106967.1
Case 1:20-cv-23631-AMC Document 1 Entered on FLSD Docket 08/31/2020 Page 7 of 17




  are unknown, such that Plaintiffs will seek to amend once they obtain a copy of the flight

  reinsurance policy. Id. at ¶ 93.

         The Third Party Complaint attempts to assert state common law causes of action against

  AON, BISA, and Tokio Marine Kiln. At Paragraph 193, Plaintiffs allege that: “The flight

  insurance policy [AON] ultimately obtained left LaMia exposed in numerous respects, and it

  deprived the Plaintiffs of compensation for their significant injuries and damages.” Id. at ¶ 193

  (emphasis added). At paragraph 203, the Third Party Complaint alleges:

                 BISA was and is the insurance company, which contracted to
                 provide flight insurance to LaMia. BISA entered into a contract to
                 provide flight insurance to LaMia for its business operations. The
                 policy was enforceable and in effect at the time of the subject
                 accident, and it provided that BISA would provide coverage for the
                 subject accident and defend LaMia, its insured, it litigation arising
                 from a covered event. Despite these provisions, BISA refused to
                 defend LaMia in the litigation and to cover the subject accident.

  Id. at ¶ 203 (emphasis added).

         Lastly, at Paragraph 213, notwithstanding Plaintiffs’ acknowledgment that they do not have

  a copy of the reinsurance policy, the Third Party Complaint asserts that:

                 Tokio Marine was and is the insurance company, which contracted
                 to provide flight reinsurance covering LaMia. The flight
                 reinsurance policy was enforceable and in effect at the time of the
                 subject accident. Tokio Marine has refused to provide coverage and
                 has otherwise refused to meet its obligations under the flight
                 insurance policy.

  Id. at ¶ 213 (emphasis added).

         Also, on August 11, 2020, Plaintiffs filed a Motion to Join Liability Insurers, BISA and

  Tokio Marine, to Final Judgments (“Motion to Join”). Plaintiffs moved “pursuant to Fla. Stat. §

  627.4136, to join Defendant LaMia’s liability carriers, [BISA and Tokio Marine Kiln], as party

  defendants for the purpose of entering final judgment….” See Motion to Join, attached hereto


                                                  7

  EAST\176106967.1
Case 1:20-cv-23631-AMC Document 1 Entered on FLSD Docket 08/31/2020 Page 8 of 17




  as Exhibit B, at p. 1 (emphasis added).

         The Motion for Leave and Motion to Join are set for hearing in the State Court Case, for

  Tuesday, September 1, 2020 at 2:30 p.m. See Notice of Hearing attached hereto as Exhibit C.

         Prior to the filing of the Motion for Leave and Motion to Join, Tokio Marine Kiln had never

  been named and never appeared in the State Court Case. Moreover, Tokio Marine Kiln has yet to

  be served with the Third Party Complaint in the State Court Case and Plaintiffs have filed no

  certificates of service of summons on any of the parties that Plaintiffs seek to add as defendants.

  Tokio Marine Kiln is otherwise in receipt of the Motion for Leave attaching the Third Party

  Complaint, the Motion to Join, and the Notice of Hearing as a result of the fact that said filings

  have been made public by Plaintiffs in the State Court Case and are otherwise publicly available.

 II.     STATEMENT OF GROUNDS FOR REMOVAL

         Removal of this action is appropriate based on this Court's federal question jurisdiction

  pursuant to 28 U.S.C. § 1331. Removal of a state court action is appropriate if "the district courts

  of the United States have original jurisdiction," such as here, where Federal law completely

  preempts Plaintiffs' state law claims. 28 U.S.C. § 1331. The Convention for the Unification of

  Certain Rules For International Carriage by Air, Done at Montreal, opened for signature May 28,

  1999, S. Treaty Doc. No. 106-45, at 27(2000), 2242 U.N.T.S. 350 ("Montreal Convention"),

  “applies to all international carriage of persons, baggage or cargo performed by aircraft for

  reward.” See Montreal Convention art.1.1.2 The term “international carriage” is defined in Article



  2
         See also El Al Israel Airlines, Ltd. v. Tseng, 525 U.S. 155, 175 (1999) (holding that Warsaw
  Convention, the predecessor treaty to the Montreal Convention, “precludes a passenger from
  maintaining an action for personal injury damages under local law when her claim does not satisfy
  the conditions for liability under the Convention.”). The Montreal Convention replaced the
  Warsaw Convention. However, decisions interpreting the Warsaw Convention are routinely
  applied to cases involving the Montreal Convention. Baah v. Virgin Atlantic Airways, Ltd., 473
  F. Supp. 2d 591 (S.D.N.Y. 2007); Paradis v. Ghana Airways Ltd., 348 F. Supp. 2d 106 (S.D.N.Y.
                                                     8

  EAST\176106967.1
Case 1:20-cv-23631-AMC Document 1 Entered on FLSD Docket 08/31/2020 Page 9 of 17




  1 as “any carriage in which, according to the agreement between the parties, the place of departure

  and the place of destination, whether or not there be a break in the carriage or a transhipment, are

  situated either within the territories of two States Parties….” Id. at art. 1.2. As regards the

  international carriage of persons, Article 17 establishes the conditions under which the Montreal

  Convention will govern liability for damage sustained in case of death or bodily injury of a

  passenger, as follows:

                 1. The carrier is liable for damage sustained in case of death or
                 bodily injury of a passenger upon condition only that the accident
                 which caused the death or injury took place on board the aircraft or
                 in the course of any of the operations of embarking or disembarking.

  Montreal Convention art. 17.1. Moreover, Article 37 of the Montreal Convention addresses the

  right of recourse against third parties. Id. at art. 37. The right of recourse in Article 37 has been

  found to encompass claims for indemnification and contribution against third parties. See e.g.,

  AGCS Marine Ins. Co. v. Geodis Calberson Hungaria Logisztikai KFT, No. 16-CV-9710, 2017

  WL 7047383 (S.D. N.Y. 2017) (involving third party claims for indemnification under Montreal

  Convention and holding that right of recourse against third parties (including contribution and

  indemnification) is covered by Article 37 while right to damages is covered by Article 35).

           “Both the Supreme Court and the Eleventh Circuit have made clear that the Montreal

  Convention “is the exclusive mechanism of recovery for personal injuries suffered on board an

  aircraft or in the course of embarking or disembarking from an airplane.” Vanderwall v. United

  Airlines, Inc., 80 F. Supp. 3d 1324, 1334 (S.D. Fla. 2015); Siddiq v. Saudi Arabian Airlines Corp.,

  No. 6:11–cv–69–Orl–19GJK, 2013 WL 2152566 at *4, n.5 (M.D. Fla. Jan. 9, 2013) (“Article 24

  of the Montreal Convention provides in relevant part: “In the carriage of passengers and baggage,



  2004).

                                                   9

  EAST\176106967.1
Case 1:20-cv-23631-AMC Document 1 Entered on FLSD Docket 08/31/2020 Page 10 of 17




  any action for damages, however founded, can only be brought subject to the conditions and limits

  set out in this Convention.” The Supreme Court of the United States has held that Article 24

  provides a “rule of exclusivity” prohibiting suits under local laws even when a passenger cannot

  establish a covered air carrier's liability under the Montreal Convention.”) (emphasis added);

  Marotte v. American Airlines, Inc., 296 F.3d 1255, 1259 (11th Cir. 2002); Ugaz v. American

  Airlines, Inc., 576 F.Supp.2d 1354, 1364 (S.D. Fla. 2008). Given the Montreal Convention's

  "exclusive domain," any claim for personal injury suffered to which the Convention applies may

  not be veiled under state law. Tseng, 525 U.S. at 161, 174-75 ("the Convention's preemptive effect

  is clear").

          In the present case, Plaintiffs’ Third Party Complaint alleges injuries and fatalities resulting

  from the crash of Flight 2933 while it was traveling from Santa Cruz, Bolivia to Rionegro,

  Colombia. See Third Party Complaint at ¶ 110. Both Bolivia and Colombia are signatory countries

  (State Parties) to the Montreal Convention. Thus, Plaintiffs’ state law claims against Tokio Marine

  Kiln relating to the crash of Flight 2933, however founded, fall within the exclusive domain of the

  Montreal Convention and this Court has federal question jurisdiction thereof. In re Air Crash Near

  Rio Grande Puerto Rico on Dec. 3, 2008, No. 11–MD–2246–KAM, 2012 WL 760885, at *4 (S.D.

  Fla., Mar. 7, 2012) (holding that the Montreal Convention “controls because, based on the

  allegations, the flight crash involved an international flight, where the countries of origin and

  destination are signatories to the Montreal Convention.”); Moran v. American Airlines, Inc., NO.

  10-80878-CIV-ZLOCH/ROSENBAUM, 2011 WL 13116533, at *7 (S.D. Fla. Feb. 17, 2011)

  (determining that “[b]ecause the Montreal Convention provides the exclusive cause of action for

  claims within its scope,” Montreal Convention completely preempted Moran’s state law claims

  and recommending that Moran’s motion to remand be denied because Moran’s claims arose under


                                                    10

  EAST\176106967.1
Case 1:20-cv-23631-AMC Document 1 Entered on FLSD Docket 08/31/2020 Page 11 of 17




  the Montreal treaty and thus arose under federal law, “making American’s removal of the action

  proper”) (Report and Recommendation adopted March 9, 2011 (Dkt. 20)); Medina v. American

  Airlines, Inc., No. 02-22133 CIV., 2006 WL 3663692, at *2 (S.D. Fla. Nov. 13, 2006) ("This Court

  has jurisdiction pursuant to 28 U.S.C. § 1331(a) in that this is a civil action arising under the laws

  and treaties of the United States, including Warsaw Convention, 49 U.S.C. § 1502 et. seq., and all

  relevant laws applicable thereunder, thereby presenting a 'federal question.'"); Garcia v. Aerovias

  De Mexico, S.A., 896 F. Supp. 1216, 1218 (S.D. Fla. 1995) ("[T]he Warsaw Convention preempts

  state law claims and provides an exclusive federal cause of action and remedy for cases involving

  international air transportation."); In re Air Crash at Lexington, Kentucky, 501 F. Supp. 2d 902,

  914 (C.D. Ky. 2007) (action governed by Montreal Convention was properly removed to federal

  court).3

   III.      PROCEDURAL MATTERS

             A.     Timing of Removal

             “The notice of removal of a civil action or proceeding shall be filed within 30 days after

  the receipt by the defendant, through service or otherwise, of a copy of the initial pleading setting

  forth the claim for relief upon which such action or proceeding is based, or within 30 days after

  the service of summons upon the defendant if such initial pleading has then been filed in court and

  is not required to be served on the defendant, whichever period is shorter.” See 28 U.S.C. §

  1446(b)(1) (emphasis added). Moreover, 28 U.S.C. § 1446(b)(3) states that: “Except as provided

  in subsection (c), if the case stated by the initial pleading is not removable, a notice of removal


  3
         Moreover, this Court has jurisdiction to determine whether the United States is a
  permissible forum for a claim governed by the Montreal Convention. See, e.g., Wendelberger v.
  Deutsche Lufthansa AG, No. 18-cv-01055-PJH, 2018 WL 2387858, at *3-4 (N.D. Cal. May 25, 2018).
  Tokio Marine Kiln therefore reserves its right to challenge whether the remedies sought by the Plaintiffs against
  Tokio Marine Kiln in this action can be properly pursued in the United States.
                                                          11

  EAST\176106967.1
Case 1:20-cv-23631-AMC Document 1 Entered on FLSD Docket 08/31/2020 Page 12 of 17




  may be filed within 30 days after receipt by the defendant, through service or otherwise, of a copy

  of an amended pleading, motion, order or other paper from which it may first be ascertained that

  the case is one which is or has become removable.” See 28 U.S.C. § 1446(b)(3) (emphasis added).

         Removal of the State Court Case is proper because Tokio Marine Kiln is in receipt of the

  Third Party Complaint since it was attached to Plaintiffs’ Motion for Leave publicly filed in the

  State Court Case. See, e.g., Webster v. Sunnyside Corp., 836 F. Supp. 629, 630-631 (S.D. Iowa

  1993) (court addressed question of whether plaintiff filing motion to amend “stating a theory based

  on federal law” made case removable and held that (i) statute has “language that does not make

  the commencement of the thirty-day period conditional on the motion being granted,” and (ii) case

  was removable based on motion to amend to add federal claim). See also Martin v. Mentor Corp.,

  142 F. Supp. 2d 1346 (M.D. Fla. 2001) (30-day “clock” started upon receipt of written facsimile

  notice that amount in controversy exceeded $75,000).

         Tokio Marine Kiln also is in receipt of a pleading establishing the basis for removal because

  independent of the Motion for Leave, Plaintiffs have filed a Motion to Join, wherein they are

  seeking to join BISA and Tokio Marine Kiln as party defendants for purposes of entering a final

  judgment pursuant to Fla. Stat. § 627.4136. In other words, in the State Court Case, Plaintiffs are

  seeking judicial intervention to join Tokio Marine Kiln in Judgments totaling approximately

  $844,000,000.00, independent of and separate and apart from whether their Motion for Leave is

  granted.4 Indeed, as demonstrated by the Notice of Hearing, Plaintiffs are moving forward with



  4
          Fla. Stat. § 627.4136(4) states, in pertinent part: “At the time a judgment is entered or a
  settlement is reached during the pendency of litigation, a liability insurer may be joined as a party
  defendant for the purposes of entering final judgment or enforcing the settlement by the motion
  of any party, unless the insurer denied coverage under the provisions of s. 627.426(2) or defended
  under a reservation of rights pursuant to s. 627.426(2). A copy of the motion to join the insurer
  shall be served on the insurer by certified mail….” (Emphasis added). Tokio Marine Kiln can
  represent to this Court, as it has advised Plaintiffs’ counsel, that BISA denied coverage to LaMia
                                                    12

  EAST\176106967.1
Case 1:20-cv-23631-AMC Document 1 Entered on FLSD Docket 08/31/2020 Page 13 of 17




  the Motion to Join, irrespective of not having served Tokio Marine Kiln with process in the State

  Court Case. However, Tokio Marine Kiln is entitled to waive service of process and proceed with

  removal at this time. See, e.g., King v. United Way of Central Carolinas, Inc., No. 3:09CV 164,

  2009 WL 2432699 (W.D.N.C. June 19, 2009).5 See also Perimeter Lighting, Inc. v. Karlton, 456

  F. Supp. 355 (N.D. Ga. 1978).6



  and that LaMia accepted the declinature of coverage, making § 627.4136(4) inapplicable on its
  face. Notwithstanding, Plaintiffs have sought a hearing on the Motion to Join under the statute.
  5
          In King, a wrongful employment termination case, the plaintiff filed notice in state court
  seeking additional time to file a complaint alleging claims under federal law. 2009 WL 2432699,
  at *1. The plaintiff also filed a verified motion for temporary restraining order and preliminary
  injunction. Id. The defendants received a copy of the plaintiff’s filings, consented to service of
  process, and removed the action to federal court “two hours before a hearing was scheduled to be
  held” in the state court on the plaintiff’s injunction motion. Id. The plaintiff sought to remand the
  case alleging that the defendants “removed it from state court prematurely, that is, prior to the
  filing of the Complaint.” Id. at 2. Addressing the motion to remand, the magistrate judge posited
  the question as follows:

                 More specifically, the question presented is whether the Plaintiff's
                 Application for an Order extending time to file the Complaint,
                 standing alone or taken in conjunction with the Plaintiff's Verified
                 Motion for a Temporary Restraining Order and Preliminary
                 Injunction, amounts to the “initial pleading” required by § 1446(b).

  Id. The court answered the question in the affirmative, reasoning that both the application and
  injunction motion were premised on federal law claims and that “by seeking a hearing” on her
  injunction motion, the plaintiff sought relief in state court on her federal claim. Id. at *3. The
  court concluded: “When a plaintiff seeks injunctive relief in state court based on federal law, the
  action is removable to federal court even in the absence of a complaint.” Id. The court cited the
  reasoning in the case of Butts v. Hansen, 650 F. Supp. 996, 998 (D. Minn. 1987):

                 It is inescapable that this proceeding was pending in state court
                 despite the absence of a complaint. Had defendants been required
                 to wait for the plaintiffs to produce a complaint, they would have
                 been deprived of their right to a federal forum during the
                 temporary restraining order proceedings. Defendants' statutory
                 right to removal would be subject to plaintiffs' whim.

  Id. (emphasis added) (Report and Recommendation adopted 2009 WL 2426303 (Aug. 5, 2009)).
  6
         In Perimeter Lighting, the plaintiff filed a motion for preliminary injunction, without first
                                                   13

  EAST\176106967.1
Case 1:20-cv-23631-AMC Document 1 Entered on FLSD Docket 08/31/2020 Page 14 of 17




         As in King, Butts, and Perimeter Lighting, the Plaintiffs in the present case are seeking

  judicial intervention in state court. Moreover, the judicial intervention they seek in the state court

  could have as grave or graver consequences for Tokio Marine Kiln – entry of Judgments, totaling

  approximately $844,000,000.00, for claims arising out of international air transportation governed

  exclusively by the Montreal Convention. To hold otherwise would deprive Tokio Marine Kiln of

  its right to a federal forum during the proceedings regarding the Motion to Join and its statutory

  right to removal would be subject to Plaintiffs' whim. Thus removal is entirely proper.

         B.      Consent to Removal

         Courts generally interpret 28 U.S.C. § 1446 to require unanimous consent to removal by

  all defendants who have been served. Getty Oil, Div. of Texaco v. Ins. Co. of North Am., 841 F.2d

  1254, 1263 (5th Cir. 1988); Russell Corp. v. American Home Assur. Co., 264 F. 3d 1040, 1044

  (11th Cir. 2001). Here, the State Court docket is devoid of evidence that any putative defendant

  has been served. Moreover, one of the exceptions “to the unanimity rule provides that ‘nominal

  or formal parties, being neither necessary nor indispensable, are not required to join in the petition

  for removal.’” See Hoar Constr., LLC v. Markel Serv., Inc., 1:17-CV-24144-KMM, 2018 WL

  8260864, at *3 (S.D. Fla. Feb. 21, 2018).

         As of the time of filing, neither AON nor BISA have been served, John Does 1-25 have

  not even been identified, and the underlying defendants, LaMia, Kite, Rocha Venegas, and



  filing a complaint, and subsequently received the requested relief. Id. at 356, 359. The suit, as
  argued at the motion for preliminary injunction hearing, would have been removable based on
  diversity jurisdiction, but the plaintiff filed a second complaint--on the same day the removal
  documents were filed--that included non-diverse parties. Id. The court relied upon the suit as
  argued at the hearing in denying remand and noted that subjecting the defendant to an injunctive
  order, while denying defendant the right to removal, would be to “defeat the removal statute's
  purpose and allow a plaintiff to keep an action, otherwise removable, in the state court even after
  the state court had exercised its power by enjoining the defendant.” Id. at 359.

                                                   14

  EAST\176106967.1
Case 1:20-cv-23631-AMC Document 1 Entered on FLSD Docket 08/31/2020 Page 15 of 17




  Albacete Vidal, against whom the Judgments were entered are nominal. Therefore, there is no

  party whose consent is required for this removal. Id. (“In this Circuit, “[t]he ultimate test [of

  whether a defendant is nominal]... is whether in the absence of the [defendant], the Court can enter

  a final judgment consistent with equity and good conscience which would not be in any way unfair

  or inequitable to plaintiff.”).   These Plaintiffs are seeking relief from Tokio Marine Kiln

  specifically based on the absence of the underlying defendants – seeking to extend the reach of

  Judgments obtained by Plaintiffs.

         C.      Removal is Proper to this Court

         Removal to this Court is proper pursuant to 28 U.S.C. § 1441(a) because this action is being

  removed from the state court in which it was originally filed, the Circuit Court of the Eleventh

  Judicial Circuit in and for Miami-Dade County, Florida, to the District Court of the United States

  for the district and division in which such action is pending, the Southern District of Florida.

         Tokio Marine Kiln will file a Notice of Filing Notice of Removal pursuant to 28 U.S.C.

  Section 1446(d) with the Clerk of the Court for the Eleventh Judicial Circuit, in and for Miami-

  Dade County, Florida and will give written notice thereof to all parties. A copy of the Notice of

  Filing is attached hereto as Exhibit D. Tokio Marine Kiln contemporaneously files a copy of the

  state court's record with the Clerk of this Court in compliance with 28 U.S.C. § 1447(b).

         This Notice of Removal has been timely filed and, other than for the waiver of service of

  process, without waiver by Putative Defendant TOKIO MARINE KILN SYNDICATES

  LIMITED, pursuant to 28 U.S.C. Section 1446(b), as it has been filed prior to service of the Third

  Party Complaint on Tokio Marine Kiln.




                                                   15

  EAST\176106967.1
Case 1:20-cv-23631-AMC Document 1 Entered on FLSD Docket 08/31/2020 Page 16 of 17




                                         Respectfully submitted,

  Dated this 31st day of August, 2020.   DLA PIPER LLP (US)

                                         By: /s/ Lida Rodriguez Taseff
                                              Lida Rodriguez-Taseff
                                              Florida Bar No. 039111
                                              DLA PIPER LLP (US)
                                              200 South Biscayne Boulevard
                                              Suite 2500
                                              Miami, Florida 33131
                                              Phone: 305-423-8525
                                              Fax: 305-675-7885
                                              Email: lida.rodriguez-taseff@dlapiper.com
                                                     dawn.perez@dlapiper.com

                                             J. Trumon Phillips
                                             Florida Bar No. 84568
                                             DLA PIPER LLP (US)
                                             3111 W. Dr. Martin Luther King Jr. Blvd.
                                             Suite 300
                                             Tampa, Florida 33607-6233
                                             Phone: 813-229-2111
                                             Fax: 813-229-1447
                                             Email: trumon.phillips@dlapiper.com
                                                    sheila.hall@dlapiper.com

                                             Aidan McCormack
                                             (Admission Pro Hac Vice to be filed)
                                             DLA PIPER LLP (US)
                                             1251 Avenue of the Americas
                                             27th Floor
                                             New York, NY 10020-1104
                                             Phone: 212-335-4750
                                             Fax: 917-778-8750
                                             Email: aidan.mccormack@dlapiper.com

                                         Attorneys for Putative Defendant TOKIO MARINE
                                         KILN SYNDICATES LIMITED




                                           16

  EAST\176106967.1
Case 1:20-cv-23631-AMC Document 1 Entered on FLSD Docket 08/31/2020 Page 17 of 17




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY on August 31, 2020, a true and correct copy of this document was
  electronically filed with the Clerk of the Court using the CM/ECF system. I also certify that the
  foregoing document is being served via email upon:

  Steven C. Marks
  smarks@podhurst.com
  Kristina M. Infante
  kinfante@podhurst.com
  PODHURST ORSECK, P.A.
  One S.E. 3rdAvenue, Suite 2300
  Miami, FL 33131
  Phone: (305) 358-2800
  Fax: (305) 358-2382
  Attorneys for Plaintiffs

  Marco Antonio Rochas Venegas
  marv_0405@hotmail.com
  4850 S.W. 63rd Terr.
  Apt. 413
  Davie, FL 33314
  Pro Se Defendant



                                                       /s/ Lida Rodriguez-Taseff
                                                       Lida Rodriguez-Taseff
                                                       Florida Bar No. 39111




                                                 17

  EAST\176106967.1
